DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, claims 1, 10-12, 16-17,19-27 and 40-42 and the species adenovirus, matrix-degrading protein (relaxin), and PD-1 in the reply filed on 9/23020 is acknowledged.
Claims 10, 16, and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/20. Claims 1, 11, 12, 17, 23-27, and 40-42 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 12, 17, 23-27, and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The instant claims broadly encompass treating all cancers by administering an effective amount of a virus engineered to comprise a matric-degrading protein (relaxin); and at least one immune checkpoint inhibitor (PD-1). Thus, the claims broadly encompass treating any cancer. However, the specification only demonstrates that in the B16F10 melanoma model, administration of relaxin viral treatment reversed resistance to systemic immune checkpoint inhibitor therapy, and the combined therapies induced superior abscopal effects on distant tumors that were not treated with viral therapy. Additionally, the specification teaches that the combined therapies reduced tumor volume compared to treatment with either agent alone. The specification fails to provide a correlation between the claimed adenovirus expressing a matrix-degrading protein and PD-1 inhibitor, and the function of treating cancer. The specification provides no guidance regarding other cancers that can be treated with the claimed agents.  Thus, the adenovirus expressing a matrix-degrading protein and PD-1 inhibitor have no correlation between their structure and function Given that the specification ndoes not provide a correlation between the claimed agents and the function of treating cancer, and there is no indication that the species exemplified in the specification is predicative of other specie within the genus, one of skill in the art would not know which cancer can be treated with the claimed agents.  Additionally, the specification does not describe a representative number of variety of species. As noted above, the specification only describes treating melanoma. There is no indication that the model exemplified in the specification is representative of treating all cancers. Thus, the specification does not provide adequate guidance to carry out the claimed method commensurate in scope with the claims such that the recited agents can be used to treat any cancer. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that

Cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only uncontrolled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level. Additionally, it is known in the art that cancer cells arising from different tissues differ in etiology and response to treatment. Heppner et al. (Cancer Metastasis Review 2:5-23; 1983) discuss the heterogeneity of tumors from different tissues, as well as the same tissue. A key point made by Heppner et al. is that tumor heterogeneity contributes greatly to the sensitivity of tumors to drugs. Heppner et al. teach that as a tumor progresses to a metastatic phenotype, the susceptibility to a particular treatment can differ, and as such, makes predicting the responsiveness to treatment difficult. Additionally, Bally et al. (US Patent No. 5,595,756) stated, "Despite enormous investments of financial and human resources, no cure exists for a variety of diseases. For example, cancer remains one of the major causes of death. A number of bioactive agents have been found, to varying degrees, to be effective against tumor cells. However, the clinical use of such antitumor agents has been highly compromised because of treatment limiting toxicities (See column 1). Furthermore, Jain RK (Scientific American, July 1994, 58-65) indicates that the existing pharmacopoeia has not markedly reduced the number of deaths caused by the most common solid tumors in adults, among them cancers of the lung, breast, colon, rectum, prostate and brain (See page 58). Jain indicates that to eradicate tumors, the therapeutic agents must then disperse throughout the growths in concentrations high enough to eliminate every deadly cell...solid cancers frequently impose formidable barriers to such dispersion (See page 58). Jain indicates that there are three critical tasks that drugs must do to attack malignant cells in a tumor: 1) it has to make its way 
Taken together, the art provides evidence that the heterogeneity of tumors contributes to the variability in treating cancer. Therefore, one of skill in the art would conclude that the claimed invention encompasses treating cancers that may not be response to treatment with the claimed adenovirus expressing a matrix degrading protein and PD-1 therapy. Applicant has provided little or no descriptive support beyond the mere presentation of generic steps to enable one of ordinary skill in the art to identify which cancer can be treated with the claimed combination therapy. This is not sufficient to impart possession of the method to Applicant. Although the specification demonstrates that the combination therapy treats melanoma, this is not sufficient to impart possession of the entire breadth of the claimed method, which includes treating all cancers, as the ordinary artisan would not necessarily recognize that other biomarkers of the genus correlate with any cancer. Thus, the prior art does not cure the deficiencies of the specification. Without an adequate description of the claimed method, including specific steps and components and descriptive support on how to put them together, one of ordinary skill in the art would not be reasonably apprised that Applicant was in possession of the method as claimed.
While "examples explicitly covering the full scope of the claim language" typically will not be required, a sufficient number of representative species must be included to "demonstrate that the patentee possessed the full scope of the [claimed] invention." Lizard tech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724,1732 (Fed. Cir. 2005).
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus. One of skill in the art would 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 12, 17, 23-27, and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US Patent Application Publication 20070202080 A1, published August 30, 2007) in view of Bosch et al. (US Patent Application Publication 2015/0202291 A1, published July 23, 2015).
The instant claims are drawn to method of treating cancer in a subject comprising administering to the subject an effective amount of: (a) one or more viruses engineered to comprise an N1L gene deletion, a matrix-degrading protein gene, an adenoviral death protein (ADP) gene, and/or a cytochrome p450 gene; and (b) at least one immune checkpoint inhibitor.
	Yun et al. teach a method of treating cancer comprising administering a recombinant adenovirus which comprises a nucleotide sequence encoding relaxin (See claims 8 and 13). Yun et al. teach that the recombinant adenovirus can be used in combination with other cancer therapeutics, and such combination therapy may be more effective in treating cancer (See paragraph 0084). Yun et al. teach that the virus is oncolytic and replication incompetent (See paragraphs 0006, 0074 and 0154). Yun et al. teach that the adenovirus comprises a therapeutic nucleic acid, which is a pro-apoptotic gene p53 (See paragraph 0035-0036).
 	Yun et al. do not teach administering a checkpoint inhibitor.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer an adenovirus expressing relaxin and a checkpoint inhibitor for treating cancer in order to enhance or prolong an anti-tumor response in a subject. Furthermore,  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art. Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by administering a checkpoint inhibitor in combination with an adenovirus expressing relaxin as taught in Yun et al. in view of the teachings of Bosch, one would achieve a composition for treating cancer. The use of the combination of an adenovirus expressing relaxin in combination with a checkpoint inhibitor to treat cancer is nothing “more than the predictable use of prior art elements according to their established functions.” KSR, 550 U.S. at 417.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does 
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SANDRA E DILLAHUNT/            Examiner, Art Unit 1646                                                                                                                                                                                            

/VANESSA L. FORD/            Supervisory Patent Examiner, Art Unit 1646